Exhibit 10.67

EXECUTIVE EMPLOYMENT

AGREEMENT BY AND BETWEEN

HORIZON PHARMA SERVICES LIMITED AND

DAVID G. KELLY

This Executive Employment Agreement (hereinafter referred to as the
“Agreement”), is entered into by and between Horizon Pharma Services Limited
(hereinafter referred to as the “Company”) and David G. Kelly (hereinafter
referred as to the “Executive”). The terms of this Agreement shall be effective
commencing January 1, 2016 (the “Effective Date”).

RECITALS

WHEREAS, the Executive previously entered into a service contract with Vidara
Therapeutics Research Limited (f/k/a AGI Therapeutics Research Limited)
(“Vidara”) on May 30, 2006, as previously amended, including as amended on
August 9, 2013 (collectively, the “Prior Agreement”);

WHEREAS, the Company’s parent entity, Horizon Pharma Public Limited Company
(“Horizon plc”) acquired Vidara in September 2014, and Vidara became a wholly
owned subsidiary of Horizon plc., and in connection therewith Executive’s
employment was transferred to the Company;

WHEREAS, the Company desires assurance of the continued association and services
of the Executive in order to continue to retain the Executive’s experience,
skills, abilities, background and knowledge, and is willing to continue to
engage the Executive’s services on the terms and conditions set forth in this
Agreement, which as of the Effective Date shall replace and supersede in its
entirety the terms of the Prior Agreement; and

WHEREAS, Executive desires to be in the continued employ of the Company, and is
willing to accept such continued employment on the terms and conditions set
forth in this Agreement.

AGREEMENT

 

1. Employment.

1.1      Term. The Company hereby agrees to continue to employ the Executive,
and the Executive hereby accepts continued employment by the Company, upon the
terms and conditions set forth in this Agreement. The Executive originally
commenced employment with Horizon Pharma Ireland ltd, September 2014 in
connection with Horizon plc’s acquisition of Vidara and thereafter became an
employee of Company. Executive’s employment shall be governed under the terms
set forth in this Agreement beginning on the Effective Date and shall continue
until it is terminated pursuant to Section 4 herein (hereinafter referred to as
the “Term”).

1.2      Title. From and after the Effective Date the Executive will continue to
have the title of Executive Vice President, Company Secretary and Managing
Director,



--------------------------------------------------------------------------------

Ireland such position held by Executive during such period is hereinafter
referred to as “EVP MDI”) and Executive shall continue to serve in such other
capacity or capacities commensurate with his position as EVP MDI as the
President and CEO of Horizon Pharma plc may from time to time prescribe.

1.3      Duties. The Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
shall have the authority and responsibilities which are generally associated
with the position of EVP MDI including being responsible for the Company’s
operations in Ireland. The Executive shall report to the Horizon Pharma plc
President and CEO. The Executive may be assigned duties from time to time for
Group companies without further remuneration (where “Group” means the Company
and any company which is a member of any “Group of Companies” within the meaning
of section 8(3) of the Companies Act 2014 of which the Company is also a
member).

1.4      Policies and Practices. The employment relationship between the Parties
shall be governed by this Agreement and the policies and practices established
by the Company and the Board of Directors (hereinafter referred to as the
“Board”). In the event that the terms of this Agreement differ from or are in
conflict with the Company’s policies or practices or the Company’s Employee
Handbook, this Agreement shall control.

1.5      Location. The Executive shall perform the services the Executive is
required to perform pursuant to this Agreement at the Company’s premises,
currently in Dublin, Ireland. The Company may from time to time require the
Executive to travel temporarily to other locations outside of the Dublin,
Ireland area in connection with the Company’s business.

 

2. Loyalty of Executive.

2.1      Loyalty. During the Executive’s employment by the Company, the
Executive shall devote the Executive’s business energies, interest, abilities
and productive time to the proper and efficient performance of Executive’s
duties under this Agreement. Subject to the prior written consent of the
President and CEO, the Executive is permitted to serve on the board of directors
of three (3) other companies, so long as none of the other companies compete
with the Company.

2.2      Exclusive Employment. Except with the prior written consent of the
Chief Executive Officer, Executive shall not, during the term of this Agreement,
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor. Executive may engage
in any civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of his duties hereunder or present a
conflict of interest with the Company.

2.3      Agreement not to Participate in Company’s Competitors. During the Term
of this Agreement, the Executive agrees not to acquire, assume or participate
in, directly or indirectly, any position, investment or interest known by
Executive to be



--------------------------------------------------------------------------------

adverse or antagonistic to the Company, its business or prospects, financial or
otherwise or in any company, person or entity that is, directly or indirectly,
in competition with the business of the Company or any of its affiliates.
Notwithstanding the foregoing, Executive may invest and/or maintain investments
in any public or private entity up to an amount of 5% of an entity’s fully
diluted shares and on a passive basis.

 

3. Compensation to Executive.

3.1      Base Salary. The Company shall pay the Executive a base salary at the
initial annualized rate of four hundred twenty seven thousand U.S. dollars
($427,000.00) gross per year, subject to standard deductions, social security
contributions and withholdings, or such higher rate as may be determined from
time to time by the Board or the compensation committee thereof (hereinafter
referred to as the “Base Salary”). Such Base Salary shall be paid in accordance
with the Company’s standard payroll practice. Payments of salary installments
shall be made no less frequently than once per month. Executive’s Base Salary
will be reviewed annually, typically each December, and Executive shall be
eligible to receive a salary increase (but not decrease) annually in an amount
to be determined by the Board or the compensation committee thereof in its sole
and exclusive discretion. Once increased, the new salary shall become the Base
Salary for purposes of this Agreement and shall not be reduced without the
Executive’s written consent. Any material reduction in the Base Salary of the
Executive, without his written consent, may be deemed Good Reason as set forth
in and subject to Section 4.5.2 of this Agreement.

3.2      Discretionary Award. Provided the Executive meets the conditions stated
in this Section 3.2, the Executive shall be eligible for an annual discretionary
Award (hereinafter referred to as the “Award”) with a target amount of fifty
percent (50%) of the Executive’s Base Salary, subject to standard deductions,
social security contributions and withholdings, based on the Board’s
determination, in good faith, and based upon the Executive’s individual
achievement and company performance objectives as set by the Board or the
compensation committee thereof, of whether the Executive has met such
performance milestones as are established for the Executive by the Board or the
compensation committee thereof, in good faith, in consultation with the
Executive (hereinafter referred to as the “Performance Milestones”). The
Performance Milestones will be based on certain factors including, but not
limited to, the Executive’s performance and the Company’s financial performance.
The Executive’s Award target will be reviewed annually and may be adjusted by
the Board or the compensation committee thereof in its discretion, provided
however, that the Award target may only be materially reduced upon Executive’s
written consent. The Executive must be employed on the date the Award is awarded
to be eligible for the Award, subject to the termination provisions hereof. The
Award shall be paid during the calendar year following the performance calendar
year.

3.3      Equity Awards.

3.3.1      Prior Equity Grants. All Horizon plc equity awards previously granted
to Executive shall continue in effect from and following the Effective Date in



--------------------------------------------------------------------------------

accordance with their existing terms. Executive may be eligible to receive
additional grants of Horizon plc equity awards in the sole discretion and
subject to the approval of the Board.

3.3.2      Legal Review. Upon the Executive’s submission of appropriate itemized
proof and verification of reasonable and customary legal fees incurred by the
Executive in obtaining legal advice associated with the review, preparation,
approval, and execution of this Agreement, the Company shall pay for up to
$10,000.00 of such legal fees subject to receipt of appropriate proof and
verification of such legal fees no later than sixty (60) days of receipt of an
invoice for legal services from the Executive and/or his attorneys. To be
eligible for reimbursement, the invoice must be submitted no later than ninety
(90) days after the legal fees are incurred.

3.4      Changes to Compensation. The Executive’s compensation may be changed
from time to time by mutual agreement of the Executive and the Company. In the
event that the Executive’s base salary is materially decreased without his
written consent, said decrease will be Good Reason for the Executive to
terminate the Agreement as set forth in and subject to Section 4.5.2 of this
Agreement.

3.5      Taxes. All amounts paid under this Agreement to the Executive by the
Company will be paid less applicable tax withholdings, social insurance
contributions, and any other withholdings or deductions required by law or
authorized by the Executive.

3.6      Benefits. The Executive shall, in accordance with Company policy and
the terms of the applicable plan documents, be eligible to participate in
benefits under any executive benefit plan or arrangement which may be in effect
from time to time and made available to the Company’s executives or key
management employees, including the Company’s pension benefit program.,
provided, however, that the Executive shall be entitled to at least twenty five
(25) days of paid vacation annually.

 

4. Termination.

4.1      Termination by the Company. The Executive’s employment with the Company
may be terminated only under the following conditions:

4.1.1      Termination for Death or Disability. The Executive’s employment with
the Company shall terminate effective upon the date of the Executive’s death or
“Complete Disability” (as defined in Section 4.5.1), provided, however, that
this Section 4.1.1 shall in no way limit the Company’s obligations to provide
such reasonable accommodations to the Executive and/or his heirs as may be
required by law.

4.1.2       Termination by the Company For Cause. The Company may terminate the
Executive’s employment under this Agreement for “Cause” (as defined in
Section 4.5.3) by delivery of written notice to the Executive specifying the
Cause or Causes relied upon for such termination, provided that such notice is
delivered within two (2) months following the occurrence or discovery of any
event or events constituting “Cause”. Any notice of termination given pursuant
to this Section 4.1.2 shall effect termination as of the date of the notice or
such date as specified in the notice. The



--------------------------------------------------------------------------------

Executive shall have the right to appear before the CEO before any termination
for Cause becomes effective and binding upon the Executive.

4.1.3      Termination by the Company Without Cause. The Company may terminate
the Executive’s employment under this Agreement on one (1) months’ notice or
such additional notice as is required by legislation, at any time and for any
reason or no reason subject to the requirements set out in Section 4.4 of this
Agreement. Such termination shall be effective on the date the Executive is so
informed or as otherwise specified by the Company, pursuant to notice
requirements set forth in Section 6 of this Agreement.

4.2      Termination By The Executive. The Executive may terminate his
employment with the Company at any time and for any reason or no reason,
including, but not limited, to the following conditions:

4.2.1      Good Reason. The Executive may terminate his employment under this
Agreement for “Good Reason” (as defined below in Section 4.5.2) by delivery of
written notice to the Company specifying the Good Reason relied upon by the
Executive for such termination in accordance with the requirements of such
section.

4.2.2      Without Good Reason. The Executive may terminate the Executive’s
employment hereunder for other than Good Reason upon three (3) months written
notice to the Company.

4.3      Termination by Mutual Agreement of the Parties. The Executive’s
employment pursuant to this Agreement may be terminated at any time upon a
mutual agreement in writing of the Parties. Any such termination of employment
shall have the consequences specified in such mutual agreement.

4.4      Compensation to Executive Upon Termination. In connection with any
termination of the Executive’s employment for any reason, the Executive or the
Executive’s estate, as applicable, shall be entitled to any amounts payable to
the Executive or the Executive’s beneficiaries subject to and accordance with
the terms of the Company’s employee welfare benefit plans or policies (excluding
any severance pay).

4.4.1      Death or Complete Disability. If the Executive’s employment shall be
terminated by death or Complete Disability as provided in Section 4.1.1, the
Company shall pay to Executive, and/or Executive’s heirs, all earned but unpaid
Base Salary, any earned but unpaid discretionary Awards for any prior
performance period at such time as Awards for such performance period would have
been paid if the Executive remained employed, all accrued but unpaid business
expenses, and all accrued but unused vacation time earned through the date of
termination at the rate in effect at the time of termination (hereinafter
referred to as the “Accrued Amounts”), less standard deductions and
withholdings. The Executive shall also be eligible to receive a pro-rated Award
for the year of termination, as determined by the Board or the Compensation
Committee of the Board based on actual performance and the period of the year he
was employed (hereinafter referred to as the “Pro-rata Award”), less standard
deductions and



--------------------------------------------------------------------------------

withholdings, to be paid as a lump sum within thirty (30) days after the date of
termination.

4.4.2       With Cause or Without Good Reason. If the Executive’s employment
shall be terminated by the Company for Cause, or if the Executive terminates
employment hereunder without Good Reason, the Company shall pay the Executive’s
Base Salary, accrued but unpaid business expenses and accrued and unused
vacation benefits earned through the date of termination at the rate in effect
at the time of termination, less standard deductions and withholdings.

4.4.3       Without Cause or For Good Reason.

(i)      Not in Connection With a Change in Control. If the Company terminates
the Executive’s employment without Cause or the Executive terminates his
employment for Good Reason, and Section 4.4.3(ii) below does not apply, the
Company shall pay the Accrued Amounts subject to standard deductions and
withholdings, to be paid as a lump sum no later than thirty (30) days after the
date of termination. In addition, subject to the limitations stated in this
Agreement and upon the Executive’s furnishing to the Company an executed waiver
and release of claims in a form acceptable to the Company (the “Release”) within
the applicable time period set forth therein, but in no event later than
forty-five days following termination of employment and permitting such Release
to become effective in accordance with its terms (the “Release Effective Date”),
and subject to Executive entering into no later than the Release Effective Date
a non-competition and non-solicitation agreement to be effective during the
Severance Period (as defined below), substantially similar to Section 2.3, and
continuing to abide by its terms during the Severance Period, the Executive
shall be entitled to:

(a)      the equivalent of the Executive’s Base Salary in effect at the time of
termination will continue to be paid for a period of twelve (12) months
following the date of termination (hereinafter referred to as the “Severance
Period”), less standard deductions and withholdings, to be paid during the
Severance Period according to the Company’s regular payroll practices, subject
to any delay in payment required by Section 4.6 in connection with the Release
Effective Date; and

(b)      in the event the Executive timely elects continued coverage, the
Company will continue to pay the same portion of Executive’s health insurance
premium as the percentage of health insurance premiums that it paid during the
Executive’s employment, including any amounts that Company paid for benefits to
the qualifying family members of the Executive, following the date of
termination up until the earlier of either (i) the last day of the Severance
Period or, (ii) the date on which the Executive begins full-time employment with
another company or business entity which offers comparable health insurance
coverage to the Executive (such period, the “Health Care Payment Period”).
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the health care premium benefits
without potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act or
the local law



--------------------------------------------------------------------------------

equivalent), the Company shall in lieu thereof pay Executive a taxable cash
amount, which payment shall be made regardless of whether the Executive or his
qualifying family members elect health care continuation coverage (the “Health
Care Benefit Payment”). The Health Care Benefit Payment shall be paid in monthly
or bi-weekly installments on the same schedule that the health care premiums
would otherwise have been paid to the insurer. The Health Care Benefit Payment
shall be equal to the amount that the Company otherwise would have paid for
health care insurance premiums (which amount shall be calculated based on the
premium for the first month of coverage), and shall be paid until the expiration
of the Health Care Payment Period.

(ii)      In Connection With a Change in Control. If the Company (or its
successor) terminates the Executive’s employment without Cause or the Executive
terminates his employment for Good Reason within the period commencing ninety
(90) days immediately prior to a Change in Control of the Company and ending
eighteen (18) months immediately following a Change in Control of the Company
(as defined in Section 4.5.5 of this Agreement), the Executive shall receive the
Accrued Amounts subject to standard deductions and withholdings, to be paid as a
lump sum no later than thirty (30) days after the date of termination. In
addition, subject to the limitations stated in this Agreement and upon the
Executive’s furnishing to the Company (or its successor) an executed Release
within the applicable time period set forth therein, but in no event later than
forty-five days following termination of employment and permitting such Release
to become effective in accordance with its terms, and subject to Executive
entering into no later than the Release Effective Date a non-competition and
non-solicitation agreement to be effective during the Severance Period,
substantially similar to Section 2.3, and continuing to abide by its terms
during the Severance Period, then in lieu of (and not additional to) the
benefits provided pursuant to Section 4.4.3(i) above, the Executive shall be
entitled to:

(a)      the equivalent of the Executive’s Base Salary in effect at the time of
termination will continue to be paid during the Severance Period, less standard
deductions and withholdings, to be paid during the Severance Period according to
the Company’s regular payroll practices, subject to any delay in payment
required by Section 4.6 in connection with the Release Effective Date;

(b)      Executive’s target Award in effect at the time of termination, or if
none, the last target Award in effect for Executive, less standard deductions
and withholdings, to be paid in a lump sum within ten (10) days following the
later of (i) the Release Effective Date, or (ii) the effective date of the
Change in Control; and

(c)      in the event the Executive timely elects continued health care
coverage, the Company will continue to pay the same portion of Executive’s
health insurance premium as the percentage of health insurance premiums that it
paid during the Executive’s employment, including any amounts that Company paid
for benefits to the qualifying family members of the Executive, following the
date of termination until the expiration of the Health Care Payment Period.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the health care premium benefits
without potentially incurring financial costs or



--------------------------------------------------------------------------------

penalties under applicable law (including, without limitation, Section 2716 of
the Public Health Service Act or local law equivalent), the Company shall in
lieu thereof pay Executive the Health Care Benefit Payment, which payment shall
be made regardless of whether the Executive or his qualifying family members
elect health continuation coverage. The Health Care Benefit Payment shall be
paid in monthly or bi-weekly installments on the same schedule that the health
care premiums would otherwise have been paid to the insurer. The Health Care
Benefit Payment shall be equal to the amount that the Company otherwise would
have paid for health care insurance premiums (which amount shall be calculated
based on the premium for the first month of coverage), and shall be paid until
the expiration of the Health Care Payment Period.

(iii)      No Duplication of Benefits. For the avoidance of doubt, in no event
will Executive be entitled to benefits under Section 4.4.3(i) and
Section 4.4.3(ii). If Executive commences to receive benefits under
Section 4.4.3(i) due to a qualifying termination prior to a Change in Control
and thereafter becomes entitled to benefits under Section 4.4.3(ii), any
benefits previously provided to Executive under Section 4.4.3(i) shall offset
the benefits to be provided to Executive under Section 4.4.3(ii) and shall be
deemed to have been provided to Executive pursuant to Section 4.4.3(ii).

4.4.4      Equity Award Acceleration.

(i)      In Connection With a Change in Control. In the event that the
Executive’s employment is terminated without Cause or for Good Reason within the
ninety (90) days immediately preceding or during the eighteen (18) months
immediately following a Change in Control of the Company (as defined in
Section 4.5.5 of this Agreement), the vesting of any time-based vesting Company
equity awards granted to Executive shall be fully accelerated such that on the
effective date of such termination (or, if later, the date of the Change in
Control) one hundred percent (100%) of the equity award shares granted to
Executive prior to such termination shall be fully vested and immediately
exercisable, if applicable, by the Executive. Treatment of any performance stock
unit awards granted to Executive will in all cases be governed solely by the
terms of the Equity Long-Term Incentive Plan.

(ii)      Release and Waiver. Any equity vesting acceleration pursuant to this
Section 4.4.4 shall be conditioned upon and subject to the Executive’s delivery
to the Company of a fully effective Release in accordance with the terms
specified by Section 4.4.3 hereof and such vesting acceleration benefit shall be
in addition to the benefits provided by Section 4.4.3 hereof.

4.4.5      Taxes. All severance benefits and other amounts paid on termination
of this Agreement to the Executive will be paid less applicable tax
withholdings, social insurance contributions, and any other withholdings or
deductions required by law or authorized by the Executive.

4.5      Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:



--------------------------------------------------------------------------------

4.5.1      Code. “Code” means the United States Internal Revenue Code of 1986,
as amended.

4.5.2      Complete Disability. “Complete Disability” shall mean the inability
of the Executive to perform the Executive’s duties under this Agreement, whether
with or without reasonable accommodation, because the Executive has become
permanently disabled within the meaning of any policy of disability income
insurance covering employees of the Company then in force. In the event the
Company has no policy of disability income insurance covering employees of the
Company in force when the Executive becomes disabled, the term “Complete
Disability” shall mean the inability of the Executive to perform the Executive’s
duties under this Agreement, whether with or without reasonable accommodation,
by reason of any incapacity, physical or mental, which the Board, based upon
medical advice or an opinion provided by a licensed physician, determines to
have incapacitated the Executive from satisfactorily performing all of the
Executive’s usual services for the Company, with or without reasonable
accommodation, for a period of at least one hundred eighty (180) days during any
twelve (12) month period that need not be consecutive.

4.5.3      Good Reason. “Good Reason” for the Executive to terminate the
Executive’s employment hereunder shall mean the occurrence of any of the
following events without the Executive’s consent:

(i)      a material reduction in the Executive’s duties, authority, or
responsibilities relative to the duties, authority, or responsibilities in
effect immediately prior to such reduction, including by way of example, having
the same title, duties, authority and responsibilities at a subsidiary level
following a Change in Control;

(ii)      the relocation of the Executive’s primary work location to a point
more than fifty (50) miles from the Executive’s current work location set forth
in Section 1.5 that requires a material increase in Executive’s one-way driving
distance;

(iii)      a material reduction by the Company of the Executive’s base salary or
annual target Award opportunity, without the written consent of the Executive,
as initially set forth herein or as the same may be increased from time to time
pursuant to this Agreement; and

(iv)      a material breach by the Company of Section 1.2 of this Agreement.

Provided, however that, such termination by the Executive shall only be deemed
for Good Reason pursuant to the foregoing definition if (i) the Company is given
written notice from the Executive within sixty (60) days following the first
occurrence of the condition that he considers to constitute Good Reason
describing the condition and the Company fails to satisfactorily remedy such
condition within thirty (30) days following such written notice, and (ii) the
Executive terminates employment within thirty (30) days following the end of the
period within which the Company was entitled to remedy the condition
constituting Good Reason but failed to do so.



--------------------------------------------------------------------------------

4.5.4      Cause. “Cause” for the Company to terminate Executive’s employment
hereunder shall mean the occurrence of any of the following events, as
determined reasonably and in good faith by the Board or a committee designated
by the Board:

(i)      the Executive’s gross misconduct, gross negligence or willful failure
to substantially perform his duties and responsibilities to the Company or
willful and deliberate violation of a Company policy;

(ii)      the Executive’s conviction of a criminal offence (other than an
offence which in the reasonable opinion of the Board does not affect his
position with the Company) or the Executive’s commission of any act of fraud,
embezzlement or dishonesty against the Company or involving moral turpitude that
is likely to inflict or has inflicted material injury on the business of the
Company, to be determined by the sole discretion of the Company;

(iii)      the Executive’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party that the
Executive owes an obligation of nondisclosure as a result of the Executive’s
relationship with the Company;

(iv)      the Executive’s willful and deliberate breach of the obligations under
this Agreement that causes material injury to the business of the Company; and

(v)      the Executive ceasing to be a director of the Company without the prior
written agreement of the Company.

4.5.5      Change in Control. For purposes of this Agreement, “Change in
Control” means: (i) a sale of all or substantially all of the assets of the
Company; (ii) a merger or consolidation in which the Company is not the
surviving entity and in which the holders of the Company’s outstanding voting
stock immediately prior to such transaction own, immediately after such
transaction, securities representing less than fifty percent (50%) of the voting
power of the entity surviving such transaction or, where the surviving entity is
a wholly-owned subsidiary of another entity, the surviving entity’s parent;
(iii) a reverse merger in which the Company is the surviving entity but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities of the surviving entity’s parent, cash or otherwise, and in which the
holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately after such transaction, securities representing
less than fifty percent (50%) of the voting power of the Company or, where the
Company is a wholly-owned subsidiary of another entity, the Company’s parent; or
(iv) an acquisition by any person, entity or group (excluding any employee
benefit plan, or related trust, sponsored or maintained by the Company or
subsidiary of the Company or other entity controlled by the Company) of the
beneficial ownership of securities of the Company representing at least
seventy-five percent (75%) of the combined voting power entitled to vote in the
election of Directors; provided,



--------------------------------------------------------------------------------

however, that nothing in this paragraph shall apply to a sale of assets, merger
or other transaction effected exclusively for the purpose of changing the
domicile of the Company.

4.6      Application Code Section 280G. If any payment or benefit Executive
would receive pursuant to a Change in Control from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in Executive’s receipt, on an after-tax basis, of the greater economic
benefit notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the manner that results in the greatest economic
benefit for Executive. If more than one method of reduction will result in the
same economic benefit, the items so reduced will be reduced pro rata.

In the event it is subsequently determined by the U.S. Internal Revenue Service
that some portion of the Reduced Amount as determined pursuant to clause (x) in
the preceding paragraph is subject to the Excise Tax, Executive agrees to
promptly return to the Company a sufficient amount of the Payment so that no
portion of the Reduced Amount is subject to the Excise Tax. For the avoidance of
doubt, if the Reduced Amount is determined pursuant to clause (y) in the
preceding paragraph, Executive will have no obligation to return any portion of
the Payment pursuant to the preceding sentence.

Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the Change in Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.

The Company shall use commercially reasonable efforts to cause the accounting
firm engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to Executive and the Company
within fifteen (15) calendar days after the date on which Executive’s right to a
Payment is triggered (if requested at that time by Executive or the Company) or
such other time as requested by Executive or the Company.



--------------------------------------------------------------------------------

4.7      Indemnification Agreements. Executive has previously executed the
Company’s indemnification agreements, copies of which are attached hereto as
Exhibit A-1 and Exhibit A-2.

4.8       Confidential Information and Invention Assignment Agreement. The
Executive has previously executed the Company’s Confidential Information and
Invention Assignment Agreement the terms of which shall continue to govern the
terms of Executive’s employment following the Effective Date, and a copy of
which is attached as Exhibit B

4.9      No Mitigation or Offset. The Executive shall not be required to seek or
accept other employment, or otherwise to mitigate damages, as a condition to
receipt of the Severance Benefits, and the Severance Benefits shall not be
offset by any amounts received by the Executive from any other source, except to
the extent that the Executive’s rights to the benefits described in Sections
4.4.3(i)(b) or 4.4.3(ii)(c), as applicable, are terminated by reason of the
Executive obtaining full-time employment with another company or business entity
which offers comparable health insurance coverage, or except to the extent that
the Executive is entitled to a termination payment under statute (including but
not limited to a statutory redundancy payment).

4.10      Notice and Garden Leave. The Company may pay the Executive’s pro-rated
Base Salary in lieu of all or part of any notice period which he or the Company
is required to give. Where payment is made in lieu the Executive’s employment
shall terminate with immediate effect. For the avoidance of doubt, the payment
in lieu shall not include any element in relation to:

(i)      any Award or commission payments that might otherwise have been due
during the period for which the payment in lieu is made;

(ii)      any payment in respect of any additional benefits which the Executive
would have been entitled to receive during the period for which the payment in
lieu is made; and

(iii)      any payment in respect of any holiday entitlement that would have
accrued during the period for which the payment in lieu is made.

The Executive agrees that the Company may be entitled at its absolute discretion
to require him not to attend at work and/or not to undertake all or any of his
duties during any period of notice (“garden leave”). However, during the notice
period, he shall continue to be required to hold himself available to assist
with answering any questions or dealing with any other matters relating to his
work and he shall remain an employee of the Company. During the notice period
the Company shall continue to pay the Executive’s Base Salary and contractual
benefits. During this time, he shall remain bound by the terms of this Agreement
and any other duties owed to the Company. The Employee may also be subject to
such other conditions during the notice period as the Company considers
appropriate.



--------------------------------------------------------------------------------

5. Assignment and Binding Effect.

This Agreement shall be binding upon the Executive and the Company and inure to
the benefit of the Executive and the Executive’s heirs, executors, personal
representatives, assigns, administrators and legal representatives. Because of
the unique and personal nature of the Executive’s duties under this Agreement,
neither this Agreement nor obligations under this Agreement shall be assignable
by the Executive. This Agreement shall be binding upon and inure to the benefit
of the Company and its successors, assigns and legal representatives, provided
that the Agreement may only be assigned to an acquirer of all or substantially
all of the Company’s assets. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company.

 

6. Notice.

For the purposes of this Agreement, notices, demands, and all other forms of
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by registered mail, return receipt requested, postage prepaid, or by
confirmed facsimile, addressed as set forth below, or to such other address as
any party may have furnished to the other in writing in accordance herewith,
except that notices of address shall be effective only upon receipt, as follows:

If to the Company:

Horizon Pharma, Inc.

150 S. Saunders Road

Lake Forest, IL 60045

Attention: Timothy P. Walbert, Chairman, President & CEO

Fax: 847-572-1372

If to the Executive:

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or ten (10) days after its deposit in
the mail as specified above. Either Party may change its address for notices by
giving written notice to the other Party in the manner specified in this
section.



--------------------------------------------------------------------------------

7. Data Protection.

All personal information which the Company holds about Executive is protected by
data protection laws. The Company take its responsibilities under these laws
seriously and holds some or all of the following personal data about Executive:
address, date of birth, marital status, educational or previous employment
background, history and details of current position, CVs, applications and
interview records, references, performance ratings or reviews, bank details,
salary, Awardes, records of internet or email usage, CCTV images, records of
disciplinary investigations/meetings or grievances, stock option, pension and
other insurance documentation, payroll details and other related data. This
information is required for the management and administration of the Employment
and to protect Executive’s rights under various employment laws. For these
purposes it may from time to time be necessary to disclose Executive’s personal
information to third parties, including (but not limited to) payroll processors,
pension brokers/trustees, or insurers. It may also be necessary to disclose
information in order to comply with any legal or regulatory obligations. The
Company takes all reasonable steps as required by law to ensure the safety,
privacy and integrity of Executive’s personal information. The Company may need
to share personal data including sensitive personal data with other related
entities which are based abroad. This may involve a transfer of data, including
Executive’s personal sensitive data to a country which may not have the same
data protection laws as Ireland. By signing this Agreement, Executive hereby
consents to the Company holding, processing, transferring or disclosing such
personal data.

 

8. Disciplinary procedure

In the event of any disciplinary issue arising in relation to the Executive’s
employment it will be dealt with in the following manner:

(i)      The disciplinary issue will be investigated by the Company during which
time the Executive may be suspended on full pay;

(ii)      The allegations made will be put to the Executive at a specially
convened disciplinary meeting and he will be given an opportunity to respond.
The Executive will be entitled to be accompanied by a fellow staff member at
that meeting;

(iii)      Following investigation, the Company will decide whether the issues
alleged have been proven and if so what the appropriate sanction is in the
circumstances. For minor misconduct sanctions may include a verbal warning or a
written warning where appropriate. For more serious misconduct or if the
Executive’s conduct fails, following warnings, to improve the Company may issue
him with a final written warning, demote him or suspend him without pay. If
termination is the appropriate sanction, then this Agreement may be terminated
in accordance with Section 4 above; and

(iv)      The Executive may appeal against the sanction, within 5 days of
notification to him, to the Chairperson of the Board (or some other person as
will



--------------------------------------------------------------------------------

be informed to him who will not have been involved in the disciplinary procedure
prior to the appeal stage).

 

9. Medical Examination

If so requested by the Company, the Executive shall at any reasonable time
participate in a medical examination(s) by a practitioner or practitioners
nominated by the Company, the result of such examination(s) to be advised
directly by such practitioner to the Company. The Executive shall then be
notified of the result. By signing this letter the Executive indicates his
consent to disclosure by his own GP (or other medical attendant) to the medical
practitioner(s) nominated by the Company of all information necessary to allow
him/her to prepare a comprehensive medical report and to the disclosure of that
report and all relevant background information to the Company. Failure to attend
at a medical examination when requested to do so may result in disciplinary
action and/or termination of sick pay.

 

10. Choice of Law.

This Agreement shall be governed by the laws of the Republic of Ireland, without
regard to any conflicts of law principals thereof that would call for the
application of the laws of any other jurisdiction, and the courts of the
Republic of Ireland shall have non exclusive jurisdiction.

 

11. Integration.

This Agreement, including Exhibit A, Exhibit B-1, and Exhibit B-2 contains the
complete, final and exclusive agreement of the Parties relating to the terms and
conditions of the Executive’s employment and the termination of Executive’s
employment, and supersedes all prior and contemporaneous oral and written
employment agreements or arrangements between the Parties, including but not
limited to the Prior Agreement.

 

12. Amendment.

This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Company.

 

13. Waiver.

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.



--------------------------------------------------------------------------------

14. Severability.

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid,
unenforceable, or illegal term or provision.

 

15. Interpretation; Construction.

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted and negotiated by legal counsel representing the Company and the
Executive. The Parties acknowledge that each Party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.

 

16. Execution by Facsimile Signatures and in Counterparts.

The parties agree that facsimile signatures shall have the same force and effect
as original signatures. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

17. Survival.

The provisions of this Agreement, and of all other agreements referenced herein,
shall survive the termination of this Agreement, and of the Executive’s
employment by the Company for any reason, to the extent necessary to enable the
parties to enforce their respective rights hereunder.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREFORE, the parties have signed this Agreement on the date first
written above.

COMPANY:

HORIZON PHARMA SERVICES LIMITED

 

By:  

/s/ Timothy P. Walbert

Title:    

 

Print Name:  

 

As authorized agent of the Company

 

 

Date

EXECUTIVE:

David G. Kelly

 

/s/ David G. Kelly

David G. Kelly, individually

 

 

Date